Case 19-08110     Doc 12   Filed 03/04/20 Entered 03/04/20 16:08:11       Desc Main
                             Document     Page 1 of 9


                     UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF ILLINOIS

 In Re:                                  )
                                         )
 I80 Equipment, LLC,                     )
                                         )
                      Debtor.            )
 ______________________________ )
                                         )
 Jeana K. Reinbold, Solely as Chapter 7 )          Case No.: 17-81759
 Trustee of the Estate of I80 Equipment, )         Chapter 7
 LLC,                                    )
                                         )
                     Plaintiff,          )         Adversary No. 19-08110
                                         )
 v.                                      )
                                         )
 Menard, Inc.                            )
                                         )
                     Defendant.          )

                      DEFENDANT MENARD, INC.’S
              MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                    FOR FAILURE TO STATE A CLAIM

          NOW COMES Defendant, Menard, Inc. (“Menard”), by and through its

 attorneys, OTTOSEN DiNOLFO HASENBALG & CASTALDO, LTD., and for its

 Memorandum of Law in Support of Motion to Dismiss for Failure to State a Claim

 Pursuant to Federal Rule of Civil Procedure 12(b)(6) (“Motion”), states as follows:

 I.       INTRODUCTION

          The Trustee has brought a two-count Complaint against Menard claiming

 violations of Section 548(a)(1)(A) in Count I, wherein the Trustee alleges actual

 fraud, and Section 548(a)(1)(B) in Count II, wherein the Trustee alleges

 constructive fraud. Both counts seek the avoidance of certain, alleged,

 “Fraudulent Transfers” and for the entry of judgment against Menard in the



                                     Page 1 of 9
Case 19-08110     Doc 12       Filed 03/04/20 Entered 03/04/20 16:08:11      Desc Main
                                 Document     Page 2 of 9


 amount of $707,322.95, said amount equaling the amount of the alleged

 “Fraudulent Transfers” engaged in by Debtor, I80 Equipment, LLC (“Debtor”), at

 various Menard locations.

        The Trustee merely restates the elements of the causes of action alleged

 and alleges conclusory statements to support its claims against Menard. In fact,

 the Complaint only contains general allegations of wrongdoing by the Debtor

 while failing to identify a single allegation of misconduct by Menard. These

 allegations fall well short of Trustee’s pleading burden. A review of the Complaint

 reveals that the Complaint fails to state a claim upon which relief can be granted.

 As such, Menard moves to dismiss the Complaint pursuant to FPCP 12(b)(6) as

 is more fully stated below.

 II.    APPLICABLE LEGAL STANDARDS

        A.     Sufficient Factual Matter

        To survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to “state a claim to relief that is plausible on its

 face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); citing Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544, 556 (2007). A claim has facial plausibility when the

 plaintiff pleads factual content that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged. Id. at 678 “The

 plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

 than a sheer possibility that a defendant has acted unlawfully. Id. “Threadbare

 recitals of the elements of a cause of action, supported by mere conclusory

 statements, do not suffice.” Id. Rule 8 “does not unlock the doors of discovery



                                       Page 2 of 9
Case 19-08110     Doc 12     Filed 03/04/20 Entered 03/04/20 16:08:11     Desc Main
                               Document     Page 3 of 9


 for a plaintiff armed with nothing more than conclusions.” Where the well-pleaded

 facts do not permit the court to infer more than the mere possibility of

 misconduct, the complaint has alleged—but it has not “show[n]”—“that the

 pleader is entitled to relief.” Id. at 678-679; citing FRCP 8(a)(2).

        B.     Pleading With Specificity

        FRCP 9(b), which is incorporated into bankruptcy proceedings by Federal

 Rule of Bankruptcy Procedure 7009, requires that a plaintiff alleging fraud must

 “state with particularity the circumstances constituting fraud.” In re Sharp, 561

 B.R. 673, 681 (N.D. IL 2016). This requirement is an exception to the generally

 liberal pleading requirements of the Federal Rules of Civil Procedure. The

 purpose of this requirement “is to force the plaintiff to do more than the usual

 investigation” before filing her complaint. Graue Mill Dev. Corp. v. Colonial Bank

 & Trust Co., 927 F.2d 988, 992 (7th Cir. 1991). Particularity means “the who,

 what, when, where, and how: the first paragraph of any newspaper story.” Windy

 City Metal Fabricators & Supply, Inc. v. CIT Tech. Fin. Servs., Inc., 536 F.3d 663,

 668 (7th Cir. 2008). Failure to plead with particularity may result in dismissal.

 Midwest Grinding Co. v. Spitz, 976 F.2d 1016, 1020 (7th Cir. 1992).

 III.    ARGUMENTS

        The Trustee fails to allege any misconduct on behalf of Menard, and

 further fails to identify the fraud alleged with specific particularity as required

 under the applicable court rules and case-law. As such, the Complaint should be

 dismissed pursuant to FRCP 12(b)(6).




                                       Page 3 of 9
Case 19-08110    Doc 12    Filed 03/04/20 Entered 03/04/20 16:08:11        Desc Main
                             Document     Page 4 of 9


       A.     Trustee fails to allege claims with facial plausibility.

       To survive the instant Motion, the Trustee’s Complaint must contain

 sufficient factual matter to state a claim to relief that is plausible on its

 face. Ashcroft, 556 U.S. at 678. Here, the Trustee has failed to plead any factual

 content that would allow this court to draw the reasonable inference that actual

 fraud was involved in the retail transactions engaged in by the Debtor and

 Menard, or that Menard is liable for the misconduct alleged.

       With respect to Count I, the Trustee does not state any allegations to

 plausibly conclude that the various retail transactions between the Debtor and

 Menard were engaged in by the Debtor with actual intent to defraud its creditors.

 Any retail transaction involves the passing of money by the customer and the

 passing of goods of equivalent value to a customer. The Trustee has alleged that

 the Debtor participated in numerous different retail transactions at various

 different stores. Absent, however, from the Trustee’s Complaint is any allegation

 of who was involved, or how these retail transactions were fraudulent. The best

 that can be said about the Trustee’s Complaint is that the Debtor’s accounting for

 these transactions is incorrect. Be that as it may, the Debtor’s accounting

 irregularities or errors cannot be the basis of a plausible argument that the retail

 transactions at issue here were actually fraudulent. Additionally, the Complaint

 fails to demonstrate how the Debtor’s estate was reduced by the retail

 transactions that are the subject of the Complaint. At most, the Complaint only

 asserts the threadbare elements of actual fraud without stating any additional




                                     Page 4 of 9
Case 19-08110     Doc 12    Filed 03/04/20 Entered 03/04/20 16:08:11     Desc Main
                              Document     Page 5 of 9


 allegations or providing any specificity whatsoever, which is insufficient under

 well-established law.

        A review of Count I fails to reveal the allegation of any factual content

 demonstrating Menard should be found liable for actual fraud. Paragraph 21, and

 subparagraphs (a) through (g) thereof, purport to identify the misconduct of

 Menard. The Trustee refers to the allegations in paragraph 21 and its

 subparagraphs as the “badges of fraud.” Yet, a closer look at these paragraphs

 does not reveal the existence of factual content leading to the reasonable

 inference that Menard is liable for any misconduct. Instead, the entirety of

 paragraph 21, and subparagraphs (a) through (g) thereof, only concern the

 actions and malfeasance of the Debtor, and its principal, Erik P. Jones (“Jones”).

 The allegations of Count I are completely devoid of any factual content

 demonstrating that Menard engaged in any misconduct whatsoever. The focus of

 the allegations – which are pled in general and without any specifics – only

 concern the actions of the Debtor as committed by its principal, Jones. There is

 simply no facial plausibility to Count I of the Complaint.

        Moreover, to accept the Trustee’s version of the events would lead to

 every single retail transaction taking place in any Menard location being subject

 to the reach of a bankruptcy trustee. A cashier at a Menard store cannot possibly

 be saddled with the responsibility to know that a guest is misbehaving when the

 cashier is accepting payment for goods sold in the store. The Trustee’s

 Complaint, if accepted, would require every Menard cashier to ask each of its

 guests the following: (1) Who is paying? (2) What is the relationship of the in-



                                       Page 5 of 9
Case 19-08110    Doc 12    Filed 03/04/20 Entered 03/04/20 16:08:11        Desc Main
                             Document     Page 6 of 9


 store guest to the person/entity paying for the goods? (3) What is going to be

 done with the goods once the guest leaves the store? and (4) Does the guest

 know if the person or entity, for whom the goods are being purchased, is in the

 process of, or looking to, file bankruptcy? Retail business would come to a

 grinding halt if retail stores, such as Menard, were required to operate in such a

 fashion.

       Regarding Count II of the Complaint, again, there is a lack of factual

 content alleged. Count II alleges that Debtor received less than reasonably

 equivalent value in the course of the alleged “Fraudulent Transfers,” and

 therefore, should be found liable of constructive fraud. See Dkt. 1, ¶24. However,

 again, a review of the Complaint reveals that ¶24 states nothing more than

 generalities as opposed to factual content. The Trustee has not plead any

 allegations to plausibly conclude that the Debtor received nothing of value in

 return for payments to Menard.        Instead of asserting one, single act of

 misconduct by Menard, such as giving nothing of value in return to Debtor, ¶24

 only restates the elements of constructive fraud. As the Supreme Court noted in

 Ashcroft, “threadbare recitals” of the elements of a cause of action, supported by

 mere conclusory statements, do not suffice. Id. at 678.

       A claim has facial plausibility when the plaintiff pleads factual content that

 allows the court to draw the reasonable inference that the defendant is liable for

 the misconduct alleged. Id. Here, the allegations of the Complaint does not allow

 this court to draw a reasonable inference that Menard engaged any misconduct.

 Guests came to multiple Menard locations, loaded up on goods, and then paid.



                                     Page 6 of 9
Case 19-08110    Doc 12    Filed 03/04/20 Entered 03/04/20 16:08:11        Desc Main
                             Document     Page 7 of 9


 Menard has no duty investigate for whom the goods were purchased or where

 the goods went once the guests left the store. To impose such a requirement on

 Menard would lead to suspicion over every retail transaction, which simply is not

 plausible. For the reasons stated herein, Counts I and II of the Complaint must

 be dismissed for failure to state a claim under FRCP 12(b)(6).

       B.     Fraud must be plead with a heightened degree of specificity.

       The Trustee’s Complaint is devoid of the factual specificity required under

 the Federal Rules of Civil Procedure and the Federal Rules of Bankruptcy

 Procedure to survive the instant Motion. The only two paragraphs in the

 Complaint that seek to allege misconduct on behalf of Menard can be found in

 paragraph 21, and subparagraphs (a) through (g) thereof, in Count I, and in

 paragraph 24 of Count II. Absent from these allegations are the “who, what,

 when, where, and how” required by the 7th Circuit in Windy City Metal. While

 these paragraphs purport to impute the Debtor’s, or its agents’, wrongdoing upon

 Menard, there are simply no allegations identifying what Menard did wrong, when

 Menard did something wrong, where Menard did something wrong or how

 Menard did something wrong.

       FRCP 7009 requires the Trustee to allege the circumstances constituting

 fraud with particularity. Instead, the subject Complaint only recites the threadbare

 elements of the causes of action asserted therein. As noted, the purpose of the

 heightened-specificity-requirement “is to force the plaintiff to do more than the

 usual investigation” before filing her complaint. Graue Mill Dev. Corp., 927 F.2d

 at 988. Clearly, the Trustee failed to do anything more than the usual



                                     Page 7 of 9
Case 19-08110    Doc 12    Filed 03/04/20 Entered 03/04/20 16:08:11        Desc Main
                             Document     Page 8 of 9


 investigation in this matter as the Complaint fails to identify any of the specifics

 the 7th Circuit required in Windy City Metal. Due to the Trustee’s failure to plead

 with the requisite specificity as required by the Federal Rules of Civil Procedure,

 the Federal Rules of Bankruptcy Procedure and controlling case-law, this Court

 should dismiss Counts I and II of the Complaint pursuant to FRCP 12(b)(6).

 IV.    CONCLUSION

       The Trustee’s Complaint does not contain the requisite factual content.

 Nor does the Trustee allege fraud – either actual or constructive – with sufficient

 particularity. The Complaint should be dismissed pursuant to FRCP 12(b)(6).

       WHEREFORE, Defendant, Menard, Inc., respectfully requests that this

 Honorable Court enter an order dismissing the Trustee’s Complaint with

 prejudice, award Menard its costs of suit, and for such further and additional

 relief as this Honorable Court deems just and necessary in the premises.

                     Respectfully Submitted,

                     OTTOSEN DiNOLFO HASENBALG & CASTALDO, LTD.



                     /s/ Joshua B. Rosenzweig
                     One of Its Attorneys




 Craig D. Hasenbalg (chasenbalg@ottosenlaw.com)
 W. Anthony Andrews (wandrews@ottosenlaw.com)
 Joshua B. Rosenzweig (jrosenzweig@ottosenlaw.com)
 OTTOSEN DiNOLFO HASENBALG & CASTALDO, LTD.
 1804 N. Naper Blvd., Ste. 350
 Naperville, IL 60563
 Phone: (630) 682-0085



                                     Page 8 of 9
Case 19-08110   Doc 12   Filed 03/04/20 Entered 03/04/20 16:08:11     Desc Main
                           Document     Page 9 of 9




                         CERTIFICATE OF SERVICE

 The undersigned certifies that on the 4th day of March, 2020, a copy of the
 foregoing was filed and thereafter served using the Court’s electronic filing
 system on the following counsel of record for the Plaintiff:

 Andrew W. Covey
 Acovey1@hotmail.com

 Jeana K. Reinbold
 jeana@jeanareinboldlaw.com



                                                /s/ Joshua B. Rosenzweig
                                                   Joshua B. Rosenzweig




                                  Page 9 of 9
